Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142751 & (36)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 142751
                                                                   COA: 298138
Bay CC: 09-010497-FH
  RICHARD KENNETH PULLEN,
           Defendant-Appellee.

  _________________________________________/


         On order of the Court, the motion for immediate consideration is GRANTED. We
  further ORDER that trial court proceedings are stayed pending the completion of this
  appeal. See MCR 7.302(I). The application for leave to appeal the February 15, 2011
  judgment of the Court of Appeals remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 18, 2011                      _________________________________________
         p0316                                                                Clerk